Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus comprising a printing unit, a display and one or more processors wherein the processor is configured to turn on, based on a detection of insertion of one or more sheets, the display which has been off, as stated in the claim in association with the remaining claim features.

As to dependent claims 2-7, these claims are allowed because each of these claims depends from allowed independent claim 1.


As to dependent claims 9-14, and 16-17 these claims are allowed because each of these claims depends from one of the allowed independent claims 8 and 15.

As to independent claim 18, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus comprising a printing unit, a display and one or more processors, wherein the one or more processors are configured to display, in a situation that one or more sheets have been inserted to a predetermined position, a message for a user to remove the one or more sheets on the display, as stated in the claim in association with the remaining claim features.
As to dependent claim 19, the claim is allowed because the claim depends from the allowed independent claim 18.
As to independent claim 20, the claim is allowed because the claim contains subject matter similar to that found in independent claim 18 for which claim 18 is found to be allowable.
As to claims 21-24, these claims are allowed because each of these claims depends from allowed independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852